CV5-604                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00131-CV





Cheryl Kempf, Appellant


v.


Mark Summers, Individually and in his Capacity as President of Summers Press, Inc.;

and Summers Press, Inc., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. 95-02355-A, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING





PER CURIAM


	Appellant Cheryl Kempf has filed a motion asking this Court to dismiss the appeal
because the parties have reached an agreement to settle.  Tex. R. App. P. 59(a)(1)(A).  The
motion to dismiss the appeal is granted.


Before Chief Justice Carroll, Justices Aboussie and Kidd
Appeal Dismissed on Appellant's Motion
Filed:   July 3, 1996
Do Not Publish